             Case 1:19-cv-05120 Document 5 Filed 05/31/19 Page 1 of 68



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                               Civil Action
                                               No.
 MARTIN SHKRELI
                  Plaintiff,                   COMPLAINT
                                               Jury Trial Demanded
        v.
 STEPHEN ASELAGE, MARGARET
 VALEUR-JENSEN, AND GARY
 LYONS
          Defendants.



       Martin Shkreli, through his undersigned counsel, files this Complaint against

Stephen Aselage, Margaret Valeur-Jensen, and Gary Lyons for fraud and aiding and

abetting fraud.

       After starting a biopharmaceutical company from scratch and turning it into a

successful enterprise worth hundreds of millions of dollars, Mr. Shkreli was

unceremoniously and illegally ousted from the company at the hands of Defendants.

Defendants, who had little to do with the success of the company but were instead driven

by their egos, jealousy, and greed, were successful in only one thing: creating and carrying

out a scheme to oust Mr. Shkreli from the company for their selfish benefit. Indeed, the

only people who benefitted from Mr. Shkreli’s ouster were the three Defendants and a few

other people they recruited. Despite the company’s commercial success, its vision that was

Mr. Shkreli’s is gone. The company is worse off now than it would have been had Mr.

Shkreli remained as the leader of the company, as evidenced by the company’s continuing
             Case 1:19-cv-05120 Document 5 Filed 05/31/19 Page 2 of 68



to feed off the assets created and acquired by Mr. Shkreli during his tenure, including RE-

021 (Sparsentan), RE-024, Thiola®, Cholbam®, and Chenodal®.

        Defendants’ unlawful scheme involved ousting Mr. Shkreli from the company in

violation of Mr. Shkreli’s employment agreement, followed by fraudulently inducing him

to negotiate in “good faith” the terms of his departure from the company, only to trick him

into signing a fraudulent document, “resigning voluntarily” from the company for no

consideration, and giving up his rights as the CEO and founder of the company.

Defendants carried out the scheme without the authority of the company. Defendants’

fraudulent conduct was not authorized by the board. Defendants, Aselage and Valeur-

Jensen in particular, made millions of dollars by successfully carrying out their illegal

scheme and reaping what Mr. Shkreli sowed.

        After successfully ousting Mr. Shkreli from the company, Defendants generously

paid themselves millions of dollars – over $30 million to Mr. Aselage and over $5 million

to Ms. Valeur-Jensen – all using the assets of the company created under Mr. Shkreli’s

leadership. Having fully funded his retirement with the illegal ouster, Mr. Aselage has

since retired with an extraordinary retirement package and is ready to wash his hands of

the company. Before he does, however, both Mr. Aselage and his co-Defendants Mr.

Lyons and Ms. Valeur-Jensen must face the consequences of their actions and compensate

Mr. Shkreli for the damage they caused.

                                          Parties

        1.    Martin Shkreli is an adult individual who is domiciled in New York, New

York.

                                            2
              Case 1:19-cv-05120 Document 5 Filed 05/31/19 Page 3 of 68



       2.      Stephen Aselage is an adult individual who resides in Rancho Santa Fe,

California.

       3.      Margaret Valeur-Jensen is an adult individual who resides in Del Mar,

California.

       4.      Gary Lyons is an adult individual who resides in Del Mar, California.

Aselage, Valeur-Jensen, and Lyons are referred to collectively as “Defendants.”

                                 Jurisdiction and Venue

       5.      This Court has subject matter jurisdiction under 28 U.S.C. § 1332, as Mr.

Shkreli seeks damages in this civil action in excess of $75,000 and complete diversity of

citizenship exists between Mr. Shkreli and Defendants.

       6.      Personal jurisdiction over Defendants is proper in this Court because the

events giving rise to the matter in controversy, as well as the harm suffered by Mr. Shkreli,

a New York resident, occurred in New York.

       7.      Venue is proper in this district under 28 U.S.C. § 1391(b)(2) since a

substantial part of the events and omissions giving rise to Mr. Shkreli’s claims occurred in

this district. During much of the relevant time complained of in this Complaint, the

company operated out of New York, New York. Mr. Shkreli’s ouster was in New York.

                                   Factual Background

       8.      In late 2010, Mr. Shkreli began creating a start-up biopharmaceutical

company aimed at developing orphan pharmaceutical drugs to treat and cure rare diseases

often ignored by large pharmaceutical companies. Mr. Shkreli was particularly moved after

learning about a young teenage boy who died from Duchenne Muscular Dystrophy (DMD).

                                             3
             Case 1:19-cv-05120 Document 5 Filed 05/31/19 Page 4 of 68



DMD is a rare genetic disease that causes significant progressive muscle degeneration and

weakness. It is caused by the absence of dystrophin, the protein that keeps muscle cells

intact. As a testament to his commitment to DMD and other neglected rare diseases (often

called “orphan diseases”), Mr. Shkreli called this new company he created Retrophin, a

portmanteau of “Re(place) (dys)trophin.”

       9.     In early 2011, Mr. Shkreli formed Retrophin LLC.

       10.    Mr. Shkreli signed an employment agreement dated March 1, 2011 with

Retrophin LLC to serve as its CEO. Mr. Shkreli was 27 years old.

       11.    In the Fall of 2011, Mr. Shkreli decided he wanted to take Retrophin LLC

public. Mr. Shkreli believed Retrophin LLC had a better chance of success as a public

company. Mr. Shkreli, with the help of his colleagues and corporate counsel, started

identifying viable options to take Retrophin LLC public.

       12.    Throughout 2011 and 2012, Mr. Shkreli and a core group of several

individuals worked, largely without pay, on acquiring both assets and financing for

Retrophin LLC, as well as taking it public.

       13.    During this time, Mr. Shkreli continued to research diseases like DMD,

where a single gene or protein is missing, and identify possible treatment options.

       14.    Under Mr. Shkreli’s leadership, Retrophin LLC, even in its infancy, made

impressive strides.

    February 2012: Retrophin Enters into Licensing Agreement for Sparsentan

       15.     In February 2012, Mr. Shkreli’s research paid off and he identified a unique

opportunity for Retrophin to begin its mission to cure rare genetic diseases.

                                              4
                Case 1:19-cv-05120 Document 5 Filed 05/31/19 Page 5 of 68



          16.    In February 2012, Ligand Pharmaceuticals, Inc. entered into a worldwide

licensing agreement with Retrophin LLC for the rights to DARA (a Dual Acting Receptor

Antagonist of Angiotensin and Endothelin receptors) (PS433540), which Retrophin

relabeled as Sparsentan (RE-021).

          17.    Sparsentan was originally developed to treat hypertension, but Mr. Shkreli

believed that its ability to filter excess protein from urine could make it useful in treating

rare kidney diseases (nephropathies).

          18.    Mr. Shkreli was right.

          19.    Mr. Shkreli planned to develop Sparsentan for orphan indications of severe

kidney diseases, including Focal Segmental Glomerulosclerosis (FSGS), a rare disease

which attacks the kidneys’ filtration system and leads to progressive scarring of the kidneys

and renal failure, and for which there were no approved treatment therapies in the United

States.

          20.    Mr. Shkreli stated: “An estimated 50,000 patients in the United States are

afflicted with FSGS and DARA has the potential to make a meaningful difference in their

lives. DARA may help patients who are at high risk of losing their kidneys to their diseases

by delaying the progression and reversing severe markers of kidney damage such as

proteinuria. We will work to advance DARA into a pivotal trial as quickly as possible, as

these desperate patients currently have few treatment options available to them.”

          21.    Around this time, Shkreli approached Dr. Howard Trachtman, a professor of

clinical pediatrics at NYU Langone Medical Center and one of the nation’s best-known

FSGS specialists and told him of his idea.

                                              5
              Case 1:19-cv-05120 Document 5 Filed 05/31/19 Page 6 of 68



       22.      Dr. Trachtman stated: “I was thrilled, because historically FSGS has been a

somewhat neglected entity…. Biotech companies have been unwilling to take the risk,

because it’s a rare disease. Martin is different.”

       23.      Dr. Trachtman also stated: “It’s really remarkable that they’re [Retrophin]

willing to look at FSGS as their first test. But I can speak to personal experience with other

drug companies where they have been gunshy about venturing into this disease. It’s hard

to succeed and we need new ideas and I think that’s pretty impressive.”

             April 2012: Retrophin Begins Developing a Treatment for PKAN

       24.      On or before April 2012, Mr. Shkreli, together with Dr. Andrew Vaino and

Marek Biestek, began developing a treatment and drug designed to treat pantothenate

kinase-associated neurodegeneration (PKAN), a life-threatening neurological disorder that

typically begins in early childhood (on average, by age 3, and almost always before age 6)

and is characterized by a build-up of iron in the brain which leads to degeneration of the

nervous system, many Parkinsonian symptoms, and is followed by death within 10 years

of diagnosis.

       25.      Even before death, children with PKAN often require a wheelchair as they

gradually lose the ability to move or walk. In many cases, these children also lose the ability

to chew or swallow.

       26.      Mr. Shkreli, Dr. Vaino, and Mr. Biestek successfully developed

Fosmetpantotenate (RE-024) for treating this neurological disorder.

       27.      The therapeutic concept of RE-024 was uniquely Mr. Shkreli’s. Previously,

no one had hypothesized that replacing phosphopantothenate with a prodrug could be

                                               6
             Case 1:19-cv-05120 Document 5 Filed 05/31/19 Page 7 of 68



beneficial in PKAN. Mr. Shkreli invented new assays for PKAN and wrote protocols for

and conducted preclinical experiments for RE-024, the success of which would directly

lead to raising funding for Retrophin.

       28.    A few months later, in July 2012, Retrophin LLC and St. Jude Children’s

Research Hospital entered into a sponsored research agreement aimed at developing a

treatment for PKAN.

       29.    Eventually, between 2013 and 2015, four U.S. Letters Patent Nos. 9,896,464,

9,629,862, 9,181,286, and 8,673,883 were issued to Retrophin, Inc. relating to the

treatment and drugs for treating this neurological disorder. Mr. Shkreli, Dr. Vaino, and

Mr. Biestek are the inventors for the treatment and drugs under the four patents.

         May 2012 – December 2012: Retrophin Prepares to Go Public and
                      Announces Stephen Aselage as CEO

       30.    In May 2012, Mr. Shkreli and his then hedge fund, MSMB Capital, raised a

$4 million Series A financing round for Retrophin LLC.

       31.    Around this time, Mr. Shkreli began looking for a leader to serve as a CEO

of Retrophin. Mr. Shkreli felt the company and the patients would benefit from someone

with tremendous pharmaceutical executive leadership experience – someone who could

(and would) take Retrophin to the next level.

       32.    On August 23, 2012, Mr. Shkreli asked Stephen Aselage, who at the time

was the Chief Business Officer and Executive President of BioMarin Pharmaceutical, Inc.

to be the Chief Executive Officer of Retrophin LLC.




                                             7
              Case 1:19-cv-05120 Document 5 Filed 05/31/19 Page 8 of 68



        33.    To Mr. Shkreli, this was a “win-win” situation for both Retrophin and Mr.

Aselage. Retrophin would be led by someone from one of the major players in the rare

disease and orphan drug world, and Mr. Aselage would get to be CEO of a public company,

something he had never done before, but wanted to do.

        34.    Mr. Shkreli offered Mr. Aselage a $500,000 base salary with a 3-year term,

including a target bonus of 50% of the base salary, as well as performance-based equity in

the amount of 5% of the then outstanding shares at the strike price of the then valuation.

        35.    Mr. Shkreli offered Mr. Aselage more money than he (Mr. Shkreli) was

making from Retrophin.

        36.    On or around September 12, 2012, Mr. Aselage accepted the position as CEO

of Retrophin LLC, which became effective October 16, 2012, and was also named as a

director on September 6, 2012. At that time, the other directors included Mr. Shkreli,

Steven Richardson, and Edmund Sullivan. Mr. Sullivan left the Board on November 5,

2012.

        37.    Mr. Shkreli was proud of his recruitment of Mr. Aselage. At the time, he told

the press that Mr. Aselage was “good at things that I am not.” Mr. Shkreli considered Mr.

Aselage to be “politically savvy.” Mr. Shkreli publicly complimented Mr. Aselage on his

abilities to run a sales force and interact with the medical community.

        38.    As a showing of his gratitude and appreciation, Mr. Shkreli personally gifted

50,000 of his shares in the company to Mr. Aselage, which, at the time, was exactly 5.0%

of the company. After the reverse merger in December 2012, these shares converted 6-to-



                                             8
             Case 1:19-cv-05120 Document 5 Filed 05/31/19 Page 9 of 68



1 so that Mr. Aselage received 300,000 shares from Mr. Shkreli. Today, that gift is worth

around $6 million. At Retrophin’s peak stock price, this gift was worth close to $11 million.

       39.    On September 20, 2012, Retrophin, Inc. was formed and replaced Retrophin

LLC as the corporate vehicle for the company. Going forward, unless otherwise stated, the

term “Retrophin” shall mean Retrophin, Inc.

       40.    On or around early October 2012, Mr. Shkreli’s colleague identified a public

shell company called Desert Gateway, Inc. Mr. Shkreli, with the help of his colleagues and

corporate counsel, performed due diligence and determined Desert Gateway was suitable

for Retrophin to merge into and become public.

       41.    On or around late-November 2012 or early-December 2012, after Mr.

Sullivan left the Board, Gary Lyons, at the request of Mr. Aselage, joined the Board of

Retrophin. At this time, the other Board members were Martin Shkreli, Stephen Aselage,

and Steven Richardson. Both Mr. Lyons and Mr. Aselage had significant experience with

pharmaceutical companies.

       42.    Mr. Shkreli met Mr. Richardson a few years before Mr. Shkreli formed

Retrophin. Mr. Richardson, a former high-ranking executive at American Express, acted

as a mentor and friend to Mr. Shkreli and the two met regularly. Mr. Richardson wanted to

be part of a long-term journey of creating drugs to cure rare disease with Mr. Shkreli. This

is what Mr. Shkreli also wanted.

       43.    As Mr. Shkreli learned after the fact, and a harbinger of things to come, in

the weeks leading up to the reverse merger, and thereafter, Mr. Lyons, Mr. Aselage, and

Ms. Valeur-Jensen were communicating with one another and expressing significant

                                             9
             Case 1:19-cv-05120 Document 5 Filed 05/31/19 Page 10 of 68



criticism of Mr. Shkreli and Retrophin. This was during Mr. Aselage’s time as both CEO

and a director of Retrophin. Mr. Aselage never disclosed his true feelings about Mr. Shkreli

to Mr. Shkreli as he was happy to accept the 50,000 Retrophin shares Mr. Shkreli gifted to

him.

       44.     AS CEO, Mr. Aselage had full authority over all aspects of the business and

affairs of Retrophin. Despite his authority and duty, Mr. Aselage was often absent and even

apologized for his absence. Mr. Aselage’s absence necessitated Mr. Shkreli’s involvement.

       45.     Mr. Shkreli had no idea Defendants harbored ill-will towards him at the time.

Instead, he believed Mr. Aselage and Mr. Lyons (he had not yet met Ms. Valeur-Jensen)

genuinely wanted to help him, and more importantly, help Retrophin succeed. Mr. Aselage

hid his antipathy toward Mr. Shkreli from him while superficially praising him for

accomplishing new milestones he believed were not possible.

       46.     Ms. Valeur-Jensen had no affiliation with Retrophin at this time. Ms. Valeur-

Jensen knew Mr. Lyons from working together for more than a decade at Neurocrine

Biosciences, Inc. Mr. Aselage also worked with Mr. Lyons at Genentech, Inc. Mr. Aselage

and Ms. Valeur-Jensen met through Mr. Lyons in 2012.

             December 2012: Mr. Aselage Resigns as CEO of Retrophin Days
                               Before Reverse Merger

       47.     On December 9, 2012, just days before the reverse merger, after Retrophin

was unable to secure the financing and pharmaceutical products it anticipated receiving for

months, Mr. Aselage resigned as CEO of Retrophin at a time when the company needed

strong leadership. He remained on the Board, however.


                                             10
             Case 1:19-cv-05120 Document 5 Filed 05/31/19 Page 11 of 68



       48.     Mr. Aselage resigned as CEO because he was not being paid his salary (since

the company had about $5,000 in cash) and he anticipated the company’s imminent demise.

Mr. Aselage also did not feel he (Mr. Aselage) was in full control of the company. As CEO

of the company, Mr. Aselage wanted complete control of Retrophin and blamed Mr.

Shkreli for not giving him complete control of the company.

       49.     Mr. Shkreli’s influence, however, was inevitable and necessary as Mr.

Aselage was in California while Mr. Shkreli and the rest of the operation was in New York.

Further, Mr. Aselage did not show an interest in doing what it took for Retrophin to go

public and succeed in its infancy. In other words, Mr. Aselage lacked the vision for

Retrophin.

       50.     Although Mr. Aselage was the CEO, Mr. Shkreli was the person pushing the

company to succeed by, among others, recruiting talents and investors, exploring financing

options and acquisition opportunities, and researching and developing drugs.

       51.     During all of this, as Mr. Shkreli would later learn, Mr. Aselage engaged in

a conflict of interest while he was CEO by diverting assets being targeted by Retrophin to

another competing pharmaceutical company. These were the assets Retrophin was

counting on having in its pipeline when it went public.

       52.     Mr. Aselage argued his actions were lawful because in his view, after he

resigned as CEO, he believed his noncompete with Retrophin was not legally enforceable

since he had not received his salary (although he had received significant stock). On at least

one occasion, Mr. Aselage discussed with a friend the terms under which it would be easier

to work around Martin concerning this deal – a deal identified by Mr. Shkreli. He discussed

                                             11
             Case 1:19-cv-05120 Document 5 Filed 05/31/19 Page 12 of 68



as much with Mr. Lyons, who encouraged Mr. Aselage to go for “round two.” In this

context, “round two” meant Mr. Aselage’s attempt to go after the deal Mr. Shkreli

identified for Retrophin. Mr. Lyons supported this.

       53.      Despite his resignation and disloyalty to Retrophin, whose Board he sat on,

Mr. Aselage kept the shares Mr. Shkreli gifted to him just two months earlier. These shares

would lead to Mr. Aselage amassing a significant amount of wealth – because of Mr.

Shkreli and his generosity and, more importantly, his belief in Retrophin and Mr. Aselage.

       54.      Faced with no other options after Mr. Aselage’s resignation, Mr. Shkreli

became the new CEO of Retrophin.

       55.      On December 12, 2012, with Mr. Shkreli as its CEO, Retrophin completed a

reverse merger with Desert Gateway, Inc. Retrophin became a publicly traded company

trading under the ticker symbol “RTRX” on the Over-the-Counter (OTC) markets.

       56.      On December 14, 2012, Mr. Lyons gave Mr. Aselage his resignation from

the Board of Retrophin, even though Mr. Shkreli was now the CEO. Mr. Lyons did not tell

Mr. Shkreli or Mr. Richardson he resigned, even though he was resigning from the board

of a public company. Mr. Lyons never issued a written statement to the Board or the

shareholders.

       57.      On December 17, 2012, Mr. Aselage also resigned from the Board of

Retrophin.

       58.      Mr. Aselage told his friends that he was “so glad to be out.”

       59.      Despite this sentiment, just a few weeks later, Mr. Aselage agreed with Mr.

Shkreli that it made sense for Mr. Aselage to remain on the Board, and so Mr. Aselage

                                              12
            Case 1:19-cv-05120 Document 5 Filed 05/31/19 Page 13 of 68



rescinded his resignation from the Board and rejoined the Board of Retrophin. Mr. Shkreli,

despite his disappointment in Mr. Aselage based on Mr. Aselage’s earlier behavior,

accepted Mr. Aselage’s proposal as he still believed Mr. Aselage could add value to the

company, now public, in its early developmental years.

      60.     During this entire time in 2011 and 2012, Mr. Shkreli went largely without

pay and as such, lived at home with his parents in Brooklyn. Mr. Shkreli became the CEO

of a public company at 29-years old while living at home with his parents.

      61.     Without Mr. Shkreli, Retrophin would never have gone public. While

successfully going public was a great feat for Retrophin, with only $5,000 in cash on hand

and significant payables, Retrophin’s future existence was in serious question. Without the

steps taken by Mr. Shkreli in 2013, Retrophin would not exist today.

  January 2013 – December 2013: Retrophin Experiences Significant Growth and
                  Success in its First Year as a Public Company

      62.     Throughout 2013, Retrophin, under Mr. Shkreli’s leadership and direction,

experienced significant growth and had many successes.

      63.     Mr. Shkreli raised close to $35 million for the company in two private

placements, both of which were critical to Retrophin’s continued operation and survival,

especially since Retrophin had no commercialized products at that time.

      64.     Rather than support Mr. Shkreli in these bold endeavors, Mr. Aselage

frequently expressed skepticism and doubt. Although Mr. Aselage told Mr. Shkreli he (Mr.

Shkreli) would be unable to complete the private offerings, Mr. Shkreli, as a believer in

Retrophin, knew he could and that he had no other choice for the company to survive. In


                                            13
             Case 1:19-cv-05120 Document 5 Filed 05/31/19 Page 14 of 68



hindsight, Mr. Aselage’s cynicism was an admission of both the doubt he felt towards

Retrophin and the hatred and jealousy he carried towards Mr. Shkreli.

       65.     Mr. Aselage, however, was the first to put out his hands after the private

offering in February 2013 was successfully completed. Mr. Aselage, despite telling Mr.

Lyons just two months earlier that he could directly compete with Retrophin while sitting

on the Board of Retrophin, requested his unpaid salary from Mr. Shkreli, for a period where

he was disloyal to Retrophin. Mr. Aselage made this request even though he resigned as

CEO during the middle of the reverse merger, even though Retrophin could have failed

without him, even though he was cynical of the private offering, and even though Mr.

Shkreli had already generously gifted Mr. Aselage 300,000 shares.

       66.     Despite Mr. Aselage’s negativity and lack of help, in 2013, Retrophin’s

market capitalization grew from $30 million to more than $150 million. In 2013, the stock

price of Retrophin doubled, trading as high as $8.50.

       67.     The Board expanded from three members (Shkreli, Aselage, and Richardson)

to five members with the appointments of Cornelius Golding and Jeffrey Paley.

       68.     Mr. Shkreli also oversaw many significant hires in 2013, including Marc

Panoff as the company’s first Chief Financial Officer, Dr. Horacio Plotkin as the

company’s first Chief Medical Officer, and Maria Beconi as Vice President of Preclinical

Development.

       69.     Mr. Shkreli also ensured that Retrophin made significant strides in his true

passion projects, the research and development of both Sparsentan (RE-021) and RE-024.



                                            14
             Case 1:19-cv-05120 Document 5 Filed 05/31/19 Page 15 of 68



       70.     Mr. Shkreli and Dr. Trachtman designed a Phase II DUET clinical trial of

Sparsentan for the treatment of FSGS. This trial would go on to produce positive results in

2016 and to be a significant milestone in Retrophin’s existence.

       71.     In March 2013, Retrophin announced positive results from preclinical studies

of RE-024 for PKAN. Mr. Shkreli stated: “We are delighted with the outcome of the

experiments conducted by St. Jude Children’s Research Hospital, which assessed RE-024

in a broad array of customized assays in PKAN …. The promising results we’ve seen to

date are a testament to our chemistry team’s design of RE-024. On the basis of these results,

we are accelerating the timeline for filing of an IND for RE-024.”

       72.     In August 2013, Retrophin announced it received positive survival results

from interim preclinical tests for RE-024. Mr. Shkreli stated: “We are proud of what we

have accomplished with this program in a short period of time…When our team read about

the plight of PKAN patients, we moved quickly to develop a series of phosphopantothenate

analogs that we believed would rescue the phenotype of patients suffering from this

horrific, catastrophic disease. Today I am so proud of our team for its dedication to these

patients. We expect that we will be able to start a human study in first-quarter 2014.”

       73.     St. Jude Children’s Research Hospital, Retrophin’s partner, stated that it was

“encouraged by the results of this most recent experiment with RE-024. The positive

preclinical survival data generated by this study serve to further confirm our own proof-of-

concept research, conducted earlier this year, pointing to RE-024 as a potential promising

new approach to treating this debilitating and life-threatening disease.”



                                             15
             Case 1:19-cv-05120 Document 5 Filed 05/31/19 Page 16 of 68



       74.     During all these successes, and despite the fiduciary duties he owed to

Retrophin, Mr. Aselage frequently told his friends in the pharmaceutical industry that he

was not a very active Board member, and even that he was just “farting around at

Retrophin” and “not really spending any serious time on them.”

       75.     At one point, in the summer of 2013, Mr. Aselage indicated that he might

leave Retrophin. It was clear, at this point, Mr. Aselage was looking for one final stop

before his ultimate retirement and that Retrophin, with Mr. Shkreli in control and no

commercial assets, was not going to be it.

       76.     Even though he was a board member of a public company, Mr. Aselage

readily admitted to his friend during this time that he was not an active board member.

       77.     In the meantime, while Mr. Aselage was admittedly doing nothing, the

success and aggressive growth of Retrophin, under Mr. Shkreli, continued in 2014.

    January 2014 – May 2014: Retrophin Acquires Three Commercial Products

                    Acquisition of Manchester Pharmaceuticals® LLC

       78.     On February 12, 2014, Retrophin announced it would be acquiring

Manchester     Pharmaceuticals®    LLC       (“Manchester”),   a   privately-held   specialty

pharmaceutical company with a mission similar to that of Retrophin – developing

treatments for rare diseases.

       79.     As a result of this announcement, the trading price of Retrophin stock

skyrocketed from $10.68 to $19.47 in just one week.




                                              16
             Case 1:19-cv-05120 Document 5 Filed 05/31/19 Page 17 of 68



       80.      Retrophin agreed to pay Manchester a total of $62.5 million, with $29.5

million upfront. This would not have been possible but for the private offerings Mr. Shkreli

arranged in February and August 2013, the ones Mr. Aselage doubted.

       81.      As a result of this acquisition, which was completed on March 27, 2014,

Retrophin acquired two FDA-approved drugs, Chenodal® (CDCA) (chenodeoxycholic

acid – a synthetic bile acid also known as chenodiol) and Vecamyl® (mecamylamine HCI

tablets).

       82.      Chenodal® was indicated to treat and dissolve certain types of gallstones but

had been withdrawn due to poor sales. Vecamyl® was indicated for the management of

moderately severe to severe essential hypertension and uncomplicated cases of malignant

hypertension.

       83.      Retrophin’s acquisition of Manchester was a transformative event for the

company since it marked the first time Retrophin owned a commercial FDA-approved

product. As a result of the Manchester acquisition, Retrophin began generating revenues.

       84.      Mr. Shkreli knew that Chenodal® was also effective as a non-FDA-approved

treatment for cerebrotendinous xanthomatosis (“CTX”), a rare, progressive, genetic lipid

storage disease affecting bile acid metabolism that causes chronic diarrhea in infants,

cataracts in childhood or adolescence, and ultimately, permanent neurological damage,

including motor dysfunction and intellectual disabilities.

       85.      In some cases, CTX is fatal. As other more effective treatments for gallstones

were used, however, Chenodal® became increasingly unavailable, leaving people with



                                              17
             Case 1:19-cv-05120 Document 5 Filed 05/31/19 Page 18 of 68



CTX without a treatment. Mr. Shkreli acquired Chenodal® so that Retrophin could seek

FDA approval for the addition of the CTX indication to the Chenodal® label.

       86.     At the time of the acquisition, Mr. Shkreli stated: “We are delighted to have

the opportunity to help patients with CTX, an underdiagnosed and deadly disease …

Almost all patients have avoidable permanent neurological damage underscoring the need

for earlier diagnosis. We also intend to move quickly to pursue FDA approval of Chenodal

for CTX.”

       87.     Dr. Gerald Salen, a physician at New Jersey Medical School with one of the

largest CTX practices in the country, stated: “Chenodal® is the only effective treatment

for CTX, a rare degenerative inherited disease, and therefore we are fortunate that

Retrophin is continuing to make this FDA-approved drug available to patients.”

       88.     Retrophin partnered with Dohmen Life Science Services to assist patients

newly diagnosed with CTX to navigate insurance coverage and other issues relating to

obtaining a medicine that is designated as off-label.

       Retrophin Continues to Develop Sparsentan for FSGS and RE-024 for PKAN

       89.     In 2014, Retrophin began enrolling patients in the Phase II DUET clinical

trial of Sparsentan for the treatment of FSGS that Mr. Shkreli helped design with Dr.

Trachtman.

       90.     On May 5, 2014, Retrophin received FDA Orphan Drug designation for RE-

024.

       91.     On May 12, 2014, Retrophin announced that RE-024 would be available to

physicians throughout the world for the treatment of patients with PKAN under local

                                             18
             Case 1:19-cv-05120 Document 5 Filed 05/31/19 Page 19 of 68



“compassionate use” regulations. The first patient was dosed that week – a personal

triumph for Mr. Shkreli.

                           Retrophin Acquires License for Thiola®

       92.     On May 29, 2014, Retrophin entered into a license agreement with Mission

Pharmacal Company, a privately-held prescription medication and treatment provider, for

the U.S. marketing rights for Thiola® (tiopronin), which is an FDA approved drug used to

prevent the formation of kidney stones in patients with cystinuria, a rare genetic disease

that can cause the loss of kidney function in addition to substantial pain and loss of

productivity and for which there is no cure. Patients with cystinuria have an abnormally

high concentration of cystine in their urine, which leads to the regular formation of stones

in the kidneys, ureters, and bladder.

       93.     Mr. Shkreli oversaw and worked closely with Retrophin’s Business

Development Team to perform due diligence on Thiola®.

       94.     Mr. Shkreli stated:

       Thiola adds another commercial product to our portfolio and is a strategic
       fit with our focus on rare diseases, particularly renal disease …. There are
       several causes of chronic kidney stones, and we believe cystinuria has been
       underdiagnosed. We will seek to build awareness of the disease and bring
       this effective treatment to more patients. Thiola marks Retrophin’s first
       deployment of a salesforce, and the relationships we build with
       nephrologists will help as we prepare for the potential approval of
       sparsentan and RE-034. With the addition of this new product, we are
       increasing our financial guidance.

       95.     A few months later, the license agreement was amended to give Retrophin

the Canadian marketing rights to Thiola®.



                                            19
             Case 1:19-cv-05120 Document 5 Filed 05/31/19 Page 20 of 68



       96.     Mr. Shkreli predicted that Thiola® would become Retrophin’s largest

product. He was right.

                            Deal with Asklepion Pharmaceuticals, LLC

       97.     In early 2014, in response to an opportunity identified by Mr. Shkreli, Mr.

Shkreli and the Business Development team of Retrophin began targeting Asklepion’s

cholic acid program to support his efforts to develop a treatment for CTX, a disease at the

forefront of Mr. Shkreli’s mind. Retrophin and Asklepion entered into a CDA while Mr.

Shkreli was CEO. Mr. Shkreli approved the general terms of this deal while he was CEO.

       98.     On January 12, 2015, Retrophin and Asklepion entered into an agreement

under which Retrophin acquired the exclusive right to purchase cholic acid from

Asklepion.

       99.     In March 2015, after the FDA approved cholic acid, Retrophin exercised its

option to buy Asklepion. As a result of this agreement, Asklepion also transferred a Rare

Pediatric Disease Priority Review Voucher to Retrophin.

       100.    Just a few months later, Retrophin sold the PRV for $245 million.

       101.    In response to the sale of the voucher, Mr. Aselage stated: “Closing the sale

of the voucher significantly strengthens our balance sheet….The additional cash and

prepayment of our high-interest credit facility provide Retrophin with considerable

operational flexibility to devote resources to the progression of our pipeline and the pursuit

of additional rare disease assets.”

       102.    Although the deal was not consummated until after Mr. Shkreli was ousted

from the company, the deal would not have happened but for Mr. Shkreli.

                                             20
           Case 1:19-cv-05120 Document 5 Filed 05/31/19 Page 21 of 68



               January 2014 – September 2014: Retrophin Experiences
                           Significant Financial Growth

       103.   On January 7, 2014, Retrophin announced that it had commenced an offering

to sell $40,000,000 of shares of its common stock (4,705,882 shares at $8.50 per share) in

a public offering.

       104.   On January 10, 2014, in connection with this $40 million initial public

offering, Retrophin received an uplisting on NASDAQ and began trading on the NASDAQ

Global Market (still under the ticker symbol “RTRX”).

       105.   On May 30, 2014, Retrophin completed a convertible debt offering, raising

another $40 million in capital.

       106.   At the same time, Retrophin closed a $45 million senior secured term loan

facility, leaving Retrophin with $91 million in gross proceeds raised.

       107.   As a result, Retrophin was able to pay its final payment of $33 million to the

sellers of Manchester in full satisfaction of the amount outstanding.

       108.   On August 25, 2014, Retrophin hired its one-hundredth employee. Notably,

during Mr. Shkreli’s tenure as CEO, there was almost no turnover in employees.

       109.   By September 2014, Retrophin’s market capitalization was around $350

million and its stock had touched $20 (with the peak price being $23.36), representing a

1,000% increase in value in less than two years.




                                            21
           Case 1:19-cv-05120 Document 5 Filed 05/31/19 Page 22 of 68



May 2014 – September 2014: After Retrophin’s Proven Success under Mr. Shkreli,
  Mr. Aselage Becomes the Company’s COO and Begins Planning to Oust Mr.
             Shkreli as CEO and Assume Control of the Company

       110.   After Retrophin proved to be a successful and viable company with

commercial products and significant market capitalization, Mr. Aselage became interested

in making one last stop before his ultimate retirement.

       111.   To that end, and unbeknownst to Mr. Shkreli, beginning in May 2014, Mr.

Aselage began planning to oust Mr. Shkreli as CEO of Retrophin and become CEO

himself. On May 28, 2014, Mr. Aselage entered into an employment agreement with

Retrophin under which he would serve as the Company’s Chief Operations Officer (COO).

Looking in hindsight, Mr. Aselage’s becoming the COO was a surprising move given how

he wanted to be the CEO of the company. Mr. Aselage did not want to answer to anyone –

especially not to Mr. Shkreli – and that is why he resigned as the CEO in the first place: he

did not feel he (Mr. Aselage) had complete control over Retrophin.

       112.   Mr. Shkreli, however, was too busy managing Retrophin, having

successfully closed on the critical deal with Manchester and about to close on a deal with

Mission for Thiola®, to notice Mr. Aselage’s true intentions, and, Mr. Aselage was good

at hiding them. Further, Mr. Shkreli, a true optimist and believer, believed Mr. Aselage

genuinely wanted to help the company grow and succeed. Mr. Shkreli believed everyone

at Retrophin shared his passion for the company.

       113.   In June 2014, Mr. Aselage recruited Ms. Valeur-Jensen to oversee and help

carry out his plan to oust Mr. Shkreli. Ms. Valeur-Jensen was loyal to Mr. Aselage, not to

Retrophin, and was willing to help Mr. Aselage. Mr. Aselage, of course, did not tell Mr.

                                             22
           Case 1:19-cv-05120 Document 5 Filed 05/31/19 Page 23 of 68



Shkreli the real reason he hired Ms. Valeur-Jensen. Rather, he told Mr. Shkreli he wanted

Ms. Valeur-Jensen to work for Retrophin as its General Counsel.

       114.   Thereafter, Ms. Valeur-Jensen was brought on as a legal consultant. Mr.

Aselage and Ms. Valeur-Jensen were both in the California office, while Mr. Shkreli was

in the New York office. People associated with Retrophin, including employees, believed

Ms. Valeur-Jensen, who was very close with Mr. Aselage, cared more about protecting Mr.

Aselage, and vice versa, than either of them did about Retrophin, including its employees.

In other words, Mr. Aselage and Ms. Valeur-Jensen cared mostly about themselves, as is

evidenced by their actions and later self-awarded compensation.

       115.   During this time, Ms. Valeur-Jensen repeatedly expressed her distaste for

how much Retrophin’s outside counsel, Katten Muchin, was being paid by the company.

Overall, she did not care for people she identified as Mr. Shkreli’s hires.

       116.   After assuming the role as COO, Mr. Aselage began soliciting fellow Board

member, Steven Richardson, to participate in his plot to overthrow Mr. Shkreli as CEO.

       117.   To successfully recruit Mr. Richardson, Mr. Aselage, with assistance from

Ms. Valeur-Jensen, led Mr. Richardson to believe Mr. Shkreli was not fit to lead Retrophin.

Mr. Aselage told Mr. Richardson, for instance, that Mr. Shkreli caused an over-issuance of

Retrophin’s options to certain company employees. Mr. Aselage knew the CFO (Mr.

Panoff) was in charge of the issuance of options to employees, and that HR, the Audit

Committee, and the Board at large were also responsible. Although Mr. Richardson should

have also known that Mr. Shkreli had nothing to do with the over-issuance of options to



                                             23
          Case 1:19-cv-05120 Document 5 Filed 05/31/19 Page 24 of 68



the employees, Mr. Aselage successfully convinced Mr. Richardson that Mr. Shkreli

improperly issued options to certain employees that Mr. Shkreli favored.

      118.   Angered about Mr. Shkreli’s purported negligence (credit to Mr. Aselage’s

scheme), Mr. Richardson, who saw himself as a mentor to Mr. Shkreli, felt betrayed by

Mr. Shkreli. This was particularly true because Mr. Richardson always felt as though, due

to his early support and investments, he deserved 5% of Retrophin, which he did not have.

Mr. Richardson wanted 5% interest in the company more so than ever – despite the

company’s adding additional investors since Mr. Richardson’s investment – as Retrophin

became a great success in the second half of 2013.

      119.   Eventually, by early summer of 2014, Mr. Aselage succeeded in turning Mr.

Richardson against Mr. Shkreli and supporting Mr. Aselage’s rise at the company.

Together, they plotted a plan to overthrow Mr. Shkreli at the end of the summer when they

could get together in person in New York.

      120.   In August or September 2014, Mr. Aselage also recruited Mr. Lyons to join

his scheme to oust Mr. Shkreli from the company. Given Mr. Lyons’s existing hatred

towards Mr. Shkreli, of which Mr. Aselage knew well, Mr. Lyons was the perfect

candidate. To do so, Mr. Aselage invited Mr. Lyons to rejoin the Board of Retrophin. In

other words, Mr. Aselage invited Mr. Lyons to the Board as he (Mr. Aselage) was confident

that he had (or would have) enough Director’s votes to oust Mr. Shkreli.

      121.   In August or September 2014, Mr. Aselage and Mr. Lyons were secretly

discussing the terms of Mr. Lyons’s re-joining the Board, including Mr. Shkreli’s planned

ouster from the company.

                                            24
           Case 1:19-cv-05120 Document 5 Filed 05/31/19 Page 25 of 68



       122.   Mr. Shkreli, of course, knew nothing of the secret plot and supported Mr.

Lyons’s joining the Board. Mr. Shkreli believed Mr. Lyons genuinely wanted to help

Retrophin succeed.

       123.   Defendants were also planning to come up with “justification” for ousting

Mr. Shkreli as Mr. Shkreli’s employment agreement prohibited termination absent a final

felony conviction. Defendants knew the company would have to pay Mr. Shkreli a

substantial sum of money, including all monies due under the employment agreement, in

the event of termination in breach of the employment agreement.

       124.   Defendants had no intention of allowing that to happen.

      September 29, 2014 – October 13, 2014: Mr. Aselage and Mr. Richardson
                     Unlawfully Remove Mr. Shkreli as CEO

       125.   On the afternoon of September 29, 2014, in a true “Et tu, Brute?” moment,

particularly by Mr. Richardson, who Mr. Shkreli believed was his friend, Mr. Aselage and

Mr. Richardson met with Mr. Shkreli in person, in his office, and without Board

authorization, unlawfully terminated Mr. Shkreli as CEO.

       126.   Mr. Richardson told Mr. Shkreli that he thought it was time for someone else

to become the CEO of Retrophin. Mr. Richardson meant it was time for Mr. Aselage to

become the CEO.

       127.   Mr. Shkreli asked Mr. Aselage and Mr. Richardson whether they had spoken

with Retrophin’s shareholders about their apparent ousting. They responded that they did

not and did not intend to.




                                           25
           Case 1:19-cv-05120 Document 5 Filed 05/31/19 Page 26 of 68



       128.   Mr. Aselage flew to New York from California (at the company’s expense)

just to fire Mr. Shkreli. Although not a director, Ms. Valeur-Jensen also flew to New York

from California, at the company’s expense, for the coup.

       129.   Ms. Valeur-Jensen was elated by Mr. Aselage’s and Mr. Richardson’s

unlawful actions, stating: “I am just sitting here laughing and imagining the look on

Martin’s face when somebody finally said FUCK YOU.”

       130.   Mr. Shkreli was stunned by Mr. Aselage and Mr. Richardson, especially at

Mr. Richardson, for their unlawful conduct and Mr. Richardson’s betrayal. In response to

the coup, Mr. Shkreli told Mr. Richardson that he “will never be able to express [his]

disappoint[ment] fully.”

       131.   Mr. Shkreli’s Board-approved Employment Agreement dated December 16,

2013 only permitted Mr. Shkreli to be terminated for a “final conviction under United

States federal or state laws for a felony or crime involving moral turpitude.” Defendants

knew about this provision when Mr. Shkreli was ousted.

       132.   Mr. Shkreli knew he could not be terminated and told Mr. Aselage and Mr.

Richardson as much just a few hours after the ouster: “I wanted to make sure you are 100%

clear that I have not resigned, despite your request. I have looked over my EA and suggest

you do the same. You hereby cannot reference any resignation in any press release – you

may refer to it as a ‘not for cause termination’ if you elect to apply such an action.”

       133.   Mr. Richardson found Mr. Shkreli’s lack of acquiescing to his and other

Defendants’ illegal actions “disappointing.” While Mr. Shkreli’s world crumbled, Mr.

Richardson nonchalantly rallied Mr. Aselage.

                                             26
           Case 1:19-cv-05120 Document 5 Filed 05/31/19 Page 27 of 68



       134.   On September 30, 2014, without giving proper notice to Mr. Shkreli, and

without shareholder consent, the Board (without Mr. Shkreli) convened a meeting at which

it adopted resolutions post hoc “officially” removing Mr. Shkreli as CEO.

       135.   Thereafter, Retrophin issued a press release through Business Wire in which

it announced a “leadership organization” under which “the Board of Directors has

appointed Stephen Aselage as interim Chief Executive Officer (CEO), effective

immediately to replace Martin Shkreli, Founder and CEO.”

       136.   Both Mr. Richardson and Mr. Aselage gave statements as well.

       137.   Mr. Shkreli was not consulted or informed before the press release by the

Board at Mr. Aselage’s direction and instruction.

       138.   At the time of this press release, although the company, under Mr. Aselage’s

control, terminated Mr. Shkreli, Mr. Shkreli himself had not resigned as CEO. Absent a

felony conviction, Mr. Shkreli could only be removed as CEO by voluntary resignation.

       139.   Likewise, Mr. Shkreli, still a member of the Board of Directors, did not agree

to the appointment of Mr. Aselage as his replacement.

       140.   At the same time, Bloomberg ran an article reporting that “people familiar

with Retrophin” reported that Mr. Shkreli was “abruptly fired” for stock trading

irregularities. Under Mr. Shkreli’s employment agreement, however, which was approved

by the Board, filed with the SEC and of public record, this would not be sufficient grounds

for termination.




                                            27
            Case 1:19-cv-05120 Document 5 Filed 05/31/19 Page 28 of 68



         141.   Mr. Shkreli believes the “people familiar with Retrophin” refer to

Defendants, and that Defendants were referring to an issue involving short swing profits

which was resolved.

         142.   At the time of the ouster, Retrophin, under Mr. Shkreli, was planning several

highly accretive transactions which would have further increased the company’s earnings

per share. None of these transactions came to fruition.

         143.   After the news of his ouster broke, Mr. Shkreli received many emails of

support from Retrophin’s investors and shareholders.

         144.   One investor stated to Mr. Shkreli: “I can only imagine how you’re feeling.

I have tremendous respect (and appreciation) for your brilliance, vision, and for what your

blood, sweat, and tears created. I hope we can stay in touch down the road. Depressing

day.”

         145.   Another investor stated to Mr. Shkreli: “Sorry to see this. You have created

a ton of value for this company. Although it has yet to be realized, I think that’s just a

matter of time…. Keep your head up, you did an incredible thing.”

         146.   Another investor sold all his Retrophin stock that same day and wrote to Mr.

Shkreli: “Sold off all my holdings in Retrophin. I don’t want to be around if you’re not the

boss.”

         147.   Many investors emailed Mr. Aselage and Mr. Richardson pleading with them

to reconsider their actions.

         148.   Defendants ignored these pleas from Retrophin’s own investors and

shareholders.

                                              28
            Case 1:19-cv-05120 Document 5 Filed 05/31/19 Page 29 of 68



       149.    The ouster of Mr. Shkreli, for personal reasons, and without just cause,

robbed Retrophin’s shareholders, including Mr. Shkreli, who was the largest shareholder

at the time, of the benefits of the deals being pursued by Retrophin under Mr. Shkreli.

       150.    Just one day after issuing a press release announcing Mr. Shkreli’s purported

termination, Mr. Richardson and Mr. Aselage wasted no time making sure Mr. Aselage

was paid more money. To that effect, Mr. Richardson told the head of HR draft something

for the Board to approve that would give Mr. Aselage financial recognition as CEO.

       151.    Shortly after being unlawfully terminated by Retrophin, Mr. Shkreli

threatened various lawsuits for the unlawful termination in violation of the Employment

Agreement.

       152.    Mr. Shkreli correctly reminded Ms. Valeur-Jensen, Mr. Richardson and Mr.

Aselage that “[t]he last time Steve ran this Company, it was hurtling towards bankruptcy

until I saved it.”

       153.    Mr. Shkreli explained to Retrophin employees that he “was busily creating

shareholder value until the people [he] put into place to help [him] greedily attempted (and

failed) to pull the rug out from under [him.]”

       154.    Mr. Shkreli also threatened to start a proxy fight, which he felt he would win,

particularly since neither Mr. Aselage nor Mr. Richardson ever discussed their anticipated

action with Retrophin’s shareholders – many of whom were very pleased with Mr. Shkreli

and attributed the value of Retrophin almost solely to him. Further, at the time of the

ouster, Mr. Shkreli owned approximately 20% of the stock.



                                              29
           Case 1:19-cv-05120 Document 5 Filed 05/31/19 Page 30 of 68



       155.   On Monday, October 6, 2014, Mr. Shkreli told Defendants he would continue

to function as CEO of the company. He told Mr. Aselage, Mr. Richardson, and Ms. Valeur-

Jensen of his intentions in this regard.

       156.    In response to Mr. Shkreli’s plan to continue to serve as CEO, and in

evidence of Mr. Lyons’ palpable distaste for Mr. Shkreli, Mr. Lyons asked Mr. Aselage if

he needed his Glock pistol to bring with him to the office. In response, Mr. Aselage

indicated he had a Beretta.

       157.   Soon thereafter, the company, at the direction of Defendants, locked Mr.

Shkreli out of Retrophin’s offices, changed the company’s locks, and shut off his access to

the company’s systems, which left Mr. Shkreli unable to access any of his Retrophin or

personal documents or files, or perform any of the duties of CEO.

       158.   Defendants also began discussing who needed to be let go from the company.

Defendants did not want “friends of Martin” to remain at Retrophin.

       159.   Defendants were wary that more shareholders would side with Mr. Shkreli

over them if there was a proxy fight. Among Retrophin’s shareholders, Mr. Shkreli was

well regarded as a brilliant leader who almost single-handedly made the company a

financial success. That is, even if a shareholder liked Defendants over Mr. Shkreli on a

personal level, he or she would have preferred to invest with Mr. Shkreli, not Defendants.

       160.   Knowing the termination of Mr. Shkreli breached the Employment

Agreement, Defendants devised a plan to have Mr. Shkreli “voluntarily” resign from the

company to avoid an immediate lawsuit and proxy fight by Mr. Shkreli.



                                            30
           Case 1:19-cv-05120 Document 5 Filed 05/31/19 Page 31 of 68



 Defendants Fraudulently Induce Mr. Shkreli to Negotiate a Settlement and Resign
                          as CEO for No Consideration

      161.   To get a “voluntary resignation” and avoid a proxy fight or lawsuit,

Defendants fraudulently induced Mr. Shkreli to enter into a Summary Separation Proposal

(SSP) on October 13, 2014, under which Mr. Shkreli resigned from Retrophin. A copy of

the SSP is attached hereto as Exhibit “A.”

      162.   The SSP was a letter of intent that contemplated a definitive agreement

between Mr. Shkreli and Retrophin. Defendants, however, knew that Retrophin, at the

direction of Defendants, would not honor its promises to Mr. Shkreli, including permitting

the continued vesting of his options under a December 16, 2013 Non-Qualified Stock

Option Agreement (the “2013 Award”).

      163.   Under the 2013 Award, the 1,080,000 shares of restricted stock vested in

quarterly tranches each year, meaning Mr. Shkreli was entitled to 360,000 options under

the SSP as post-termination severance, in addition to his pre-termination options under the

Award, 270,000 of which had vested.

      164.   Mr. Shkreli also had been awarded 400,000 performance-based options

which were exercisable upon Retrophin achieving specifically described financial

milestones (the “2014 Award”).

      165.   Having removed Mr. Shkreli from his position and authority as CEO,

Defendants desperately needed to stop Mr. Shkreli from continuing to receive the benefits

of that office to which he was entitled under his employment agreement, the 2013 Award

and the 2014 Award. Defendants also needed to keep Mr. Shkreli from starting a proxy


                                             31
           Case 1:19-cv-05120 Document 5 Filed 05/31/19 Page 32 of 68



fight or filing a lawsuit. The SSP was the vehicle they chose to induce Mr. Shkreli to

refrain from starting a proxy fight or filing lawsuits.

       166.   During the two weeks the SSP was being “negotiated,” Mr. Shkreli, still a

director of Retrophin, voted for Gary Lyons to join the Board.

       167.   On that same call, on October 8, 2014, when Mr. Shkreli voted for Mr. Lyons

to join the Board, Mr. Shkreli told Mr. Lyons and the other directors to take care of the

company for him. Mr. Lyons told Mr. Shkreli that he would and that “she’s a beauty.”

       168.   Due to Defendants’ deception, Mr. Shkreli did not know of Mr. Lyons’s

participation with Mr. Aselage and Ms. Valeur-Jensen in the plot against him and that Mr.

Lyons was only joining the Board because he (Mr. Shkreli) was leaving.

       169.   Although Mr. Lyons did not become a member of the Board until October 8,

2014, he participated in fraudulently inducing Shkreli to sign the SSP, as he reviewed drafts

of the SSP and knew of the plan devised by Mr. Aselage and Ms. Valeur-Jensen (his

longtime friends) to induce Mr. Shkreli to resign “voluntarily” for no consideration, and

thereafter, rob him of his options.

       170.   In the two weeks the SSP was being “negotiated,” Mr. Aselage, then acting

as the new CEO, announced an internal investigation into Mr. Shkreli, which he and Ms.

Valeur-Jensen had planned before the ousting of Mr. Shkreli.

       171.   Rather than focusing on any “unknown” activity of Mr. Shkreli, however,

the investigation focused largely on past activity known and approved by the Board. The

investigation was a pre-text tool to justify the illegal termination of Mr. Shkreli in violation

of the Employment Agreement. In addition to its use as the “justification” for the

                                              32
            Case 1:19-cv-05120 Document 5 Filed 05/31/19 Page 33 of 68



termination of Mr. Shkreli, the investigation was also being used as false leverage in

negotiating the SSP.

       172.   Surprisingly, Ms. Valeur-Jensen and Mr. Aselage elected to hire Cooley to

spearhead the internal investigation. This was surprising because, despite her short tenure

with the company, Ms. Valeur-Jensen was “outraged” by Katten’s bills, which were

comprised first and foremost by work related to sophisticated acquisitions, such as the

Manchester and Thiola® acquisitions. Cooley’s rates are comparable to (if not higher than)

Katten’s.

       173.   While negotiating the SSP directly with Mr. Shkreli, Mr. Aselage told Mr.

Shkreli that Retrophin was unwilling to agree to mutual releases because the company

wanted protection from “the unknown.” Mr. Aselage concealed from Mr. Shkreli that there

was already an investigation underway into known, Board-approved items.

       174.   During this time, Mr. Aselage and Ms. Valeur-Jensen both discussed “going

to war” with Mr. Shkreli and that they saw a “real fight” coming. Mr. Shkreli, however,

did not want a war. Mr. Shkreli told both Mr. Aselage and Mr. Richardson this. Mr. Shkreli

specifically stated that “[a] war would be bad.”

       175.   In other words, while ostensibly negotiating the terms of Mr. Shkreli’s

separation in “good faith,” Defendants were, once again, secretly plotting to deprive Mr.

Shkreli of any rights he would have under the Employment Agreement, the 2013 Award,

and the 2014 Award.




                                            33
           Case 1:19-cv-05120 Document 5 Filed 05/31/19 Page 34 of 68



       176.   Mr. Shkreli did not know there was an investigation of the sort and degree

until it was publicly reported months later in Retrophin’s February 19, 2015 Form 8-K, just

four months after he resigned from the Company.

       177.   No provision of the SSP states that Retrophin’s payment of severance and

other benefits would be contingent on any ongoing or later investigation into Mr. Shkreli’s

performance as CEO and a director of Retrophin.

       178.   In signing the SSP and documenting his “resignation,” Mr. Shkreli and Mr.

Aselage often spoke directly. Mr. Shkreli relied on Mr. Aselage’s promises that he (Mr.

Shkreli) would, among other things, be afforded the continued vesting of stock options

under his Employment Agreement and the 2013 Award.

       179.   Without these promises, Mr. Shkreli, under the terms of the SSP, would

otherwise have no reason to concede, not file suit, and “resign.”

       180.   Defendants were aware of Mr. Shkreli’s reliance on the promises made, as

reflected in the SSP, as Mr. Shkreli stated in writing to Mr. Aselage that he could not resign

without having some kind of “enforceable benefit” for doing so.

       181.   Defendants were also well aware that Mr. Shkreli “expect[ed] some amount

of restricted stock/options to vest.”

       182.   Despite such, not only did Defendants fraudulently induce Mr. Shkreli into

signing the SSP, but they also presented Mr. Shkreli with a version of the SSP for his

signature that did not reflect the parties’ agreement, thus committing fraud in the factum.




                                             34
           Case 1:19-cv-05120 Document 5 Filed 05/31/19 Page 35 of 68



          Defendants Provide Mr. Shkreli with a Materially Altered Version of the
         SSP for Signature and Falsely Represent to Mr. Shkreli that the Document
                     Reflects the Parties’ Negotiations and Agreement

       183.   On October 12, 2014, after various versions of the SSP had been exchanged

between Mr. Shkreli and Defendants, Mr. Aselage sent Mr. Shkreli a redline copy of the

SSP and stated: “Rewrite of the release component and sale of stock component attached.

Feedback welcome. It’s awkward to try to put into words.”

       184.   The opening paragraph of the draft of the SSP Mr. Aselage sent to Mr.

Shkreli stated:

              The following sets forth the principal terms of the proposed
              separation proposal involving the resignation by Martin
              Shkreli from the position of Chief Executive Officer and
              Director of Retrophin, Inc. (the “Term Sheet”). The Parties
              acknowledge and agree that, except as is expressly set forth
              herein, this proposal and all discussions in connection
              herewith are non-binding and there are no legally binding
              obligations between Retrophin, Inc. and Mr. Shkreli relating to
              the proposal or the entry into a definitive agreement, whether
              set out herein or otherwise, setting forth these terms. The terms
              of this proposal are confidential. The parties will work together
              in good faith to execute the transactions contemplated by this
              agreement.

        (Emphasis in Italics added).

       185.   The underlined sentence was sent to Mr. Shkreli in redline form. Mr. Shkreli

sent back his comments to Mr. Aselage in the body of an email, rather than as another

redline draft attachment, and Mr. Shkreli and Mr. Aselage exchanged a few more emails,

mostly relating to indemnification.




                                             35
           Case 1:19-cv-05120 Document 5 Filed 05/31/19 Page 36 of 68



       186.   Mr. Aselage did not send Mr. Shkreli a copy of the SSP before it was

presented to, and approved by, the Board. Likewise, Mr. Aselage did not send Mr. Shkreli

any more drafts of the SSP.

       187.   Rather, on October 13, 2014, Mr. Aselage sent Mr. Shkreli an email at 3:31

p.m. that stated: “Attached is the LOI. Board has approved it. I don’t think there are any

surprises but take a look. If you’re good with it, please sign and pdf it back. We’ll sign and

get moving on finalizing a press release.” Mr. Aselage attached a final, clean copy of the

SSP that did not reflect any redline changes.

       188.   While representing that there are no “surprises” in the SSP, Mr. Aselage did

not explain what changes he made to the SSP.

       189.   Mr. Shkreli, believing the SSP was as the parties had negotiated and agreed

to, without consulting with his lawyers, sent the signed SSP back one hour later. Mr.

Shkreli, as of October 2014, had no reason to believe his termination from the company

was a result of Mr. Aselage’s secret plot that began many months earlier. In other words,

Mr. Shkreli had no reason to believe Mr. Aselage was lying to Mr. Shkreli when he (Mr.

Aselage) said, “I don’t think there are any surprises but take a look.”

       190.   In fact, however, the SSP that Mr. Aselage told Mr. Shkreli was as the parties

agreed to was materially altered.

       191.   Notably, the first paragraph of the SSP the parties signed states:

              The following sets forth the principal terms of the proposed
              separation proposal involving the resignation by Martin
              Shkreli as an employee and officer and Director of Retrophin,
              Inc. (the “Term Sheet”). The Parties acknowledge and agree
              that, except for Mr. Shkreli’s resignations as expressly set

                                             36
           Case 1:19-cv-05120 Document 5 Filed 05/31/19 Page 37 of 68



              forth herein (which resignations are binding and
              irrevocable), this proposal and all discussions in connection
              herewith are non-binding and there are no legally binding
              obligations between Retrophin, Inc. and Mr. Shkreli relating to
              the proposal or the entry into a definitive agreement, whether
              set out herein or otherwise, setting for these terms. The terms
              of this proposal are confidential. The parties will work together
              in good faith to execute the transactions contemplated by this
              agreement.

       (Emphasis added).

       192.   Mr. Aselage’s email communication to Mr. Shkreli did not reflect this

material change that is underlined and bolded above. Rather, Mr. Aselage led Mr. Shkreli

to believe the SSP he sent to Mr. Shkreli was the same or substantially similar version Mr.

Aselage and Mr. Shkreli shared right before the altered version.

       193.   In yet another betrayal, Mr. Aselage and Defendants committed one final act

of fraud against Mr. Shkreli by having him sign a version of the SSP that reflected exactly

what they wanted – getting Mr. Shkreli to resign for no consideration. While the SSP stated

that it was not binding until the parties entered into a definitive agreement (the same

language contained in all earlier versions of the SSP), Mr. Aselage and Defendants

surreptitiously added the language stating that Mr. Shkreli’s resignation would be the only

binding portion of the SSP.

       194.   Mr. Shkreli, believing that Mr. Aselage would negotiate in good faith, did

not believe Mr. Aselage would dupe him. As such, Mr. Shkreli signed this version of the

SSP without even sending it to his lawyers first, believing there were no material changes,

as Mr. Aselage had represented.



                                             37
           Case 1:19-cv-05120 Document 5 Filed 05/31/19 Page 38 of 68



       195.   Ms. Valeur-Jensen, as the lawyer drafting the SSP, induced a material error

in the SSP, which is an ethical violation in California (where she is licensed).

       196.   Plaintiff believes Mr. Richardson did not know about Defendants’ bait-and-

switch in the SSP.

     October 13, 2014 – February 19, 2015: Mr. Aselage and Ms. Valeur-Jensen
         Continue to Carry out their Fraud Against Mr. Shkreli by Hiding
      their Intent to Dishonor the SSP while Forcing Mr. Shkreli, on Behalf of
       Turing Pharmaceuticals, to Enter into Asset Purchase Agreements for
                       Products Retrophin No Longer Wanted

       197.   After the SSP was executed, through February 19, 2015, Mr. Shkreli

continued to communicate with both Mr. Aselage and Ms. Valeur-Jensen, who on

November 19, 2014, became General Counsel of Retrophin. During this time, Retrophin

induced Mr. Shkreli’s reliance on the SSP.

       198.   For example, on October 15, 2014, Mr. Aselage told Mr. Shkreli that he

needed to abide by the LOI regarding current Retrophin employees unless he received a

waiver from the company.

       199.   On November 14, 2014, Ms. Valeur-Jensen asked Mr. Shkreli whether

Retrophin could advise investors that Shkreli would hold 75% of Retrophin stock

referenced in a provision of the SSP. As such, Defendants, and Retrophin, actively

encouraged Mr. Shkreli’s reliance on the SSP, and even his performance, even though

Defendants never intended to perform concerning Mr. Shkreli.

       200.   Despite not having any noncompete obligations, Mr. Shkreli acted in good

faith by checking with Retrophin and Mr. Aselage before pursuing certain business

opportunities with the new company he started after the ouster, Turing Pharmaceuticals.

                                             38
             Case 1:19-cv-05120 Document 5 Filed 05/31/19 Page 39 of 68



For example, on December 11, 2014, Mr. Shkreli sought Retrophin’s permission to pursue

treatments for Lafora and SLO Syndrome.

       201.    Throughout this period, Mr. Shkreli attempted to discuss his stock options

several times and to seek clarity on the terms of the SSP.

       202.    On each occasion, and as further evidence of the fraud, Mr. Aselage and Ms.

Valeur-Jensen either directly ignored Mr. Shkreli’s requests or provided cryptic and

unclear responses to intentionally mislead Mr. Shkreli and continue to conceal Retrophin’s

plan to refuse to honor the SSP, and provide Mr. Shkreli with both his pre- and post-

termination options under a definitive agreement, all the while pressuring Mr. Shkreli, as

the CEO of Turing, to close on the asset purchase agreements contemplated between

Turing and Retrophin under the SSP, which he did.

       203.    Things came to a head in February 2015 when Ms. Valeur-Jensen and Mr.

Aselage insisted that the asset purchase agreements between Retrophin and Turing close

immediately. Mr. Shkreli was fine with closing but wanted a definitive agreement relating

to the consideration owed to him by Retrophin. Ms. Valeur-Jensen and Mr. Aselage

insisted there was not time for a definitive agreement between Mr. Shkreli and Retrophin

to be executed and accused Mr. Shkreli of trying to purposely renege on his obligations.

       204.    In fact, Mr. Aselage even directly represented to Mr. Shkreli that the terms

of the SSP are “valid and binding” and that Mr. Shkreli was kidding himself if he thought

otherwise.




                                            39
           Case 1:19-cv-05120 Document 5 Filed 05/31/19 Page 40 of 68



       205.   Later correspondence in May 2015 from Retrophin’s counsel to Mr. Shkreli’s

counsel shows that as of February 2015, Retrophin had no intention of allowing Mr. Shkreli

to receive either his pre- or post-termination options.

       206.   To that end, Defendants took a self-serving position that Mr. Shkreli had to

exercise his pre-termination options by November 13, 2014, despite explicit language to

the contrary in the SSP. Having arguably removed any power Mr. Shkreli would otherwise

have had to return as CEO through their blatant fraud, Defendants were emboldened.

       207.   Despite their apparent belief, neither Mr. Aselage nor Ms. Valeur-Jensen

ever explained to Mr. Shkreli in February 2015 that there was no discussion to be had about

his pre-termination options because the options had all expired. This is because they knew

that if they did, Retrophin would not be able to unload assets that were of no value to it to

Turing.

       208.   They also knew that Mr. Shkreli would have started a proxy fight or filed

suits against them for fraud as he would have realized then he was defrauded.

       209.   Either option for Mr. Shkreli would have resulted in Defendants’ ending up

on the losing side. A proxy fight, for instance, would have given Mr. Shkreli control over

the Board, meaning Defendants would be removed from the company immediately.

       210.   Ms. Valeur-Jensen and Mr. Aselage concealed their view that Mr. Shkreli

would receive no options, either pre- or post-termination, under the SSP, and strong-armed

Mr. Shkreli and Turing into closing on asset purchase agreements for assets that were of

no value to Retrophin.



                                             40
           Case 1:19-cv-05120 Document 5 Filed 05/31/19 Page 41 of 68



       211.   To that end, Ms. Valeur-Jensen gave a multitude of excuses, including that a

definitive agreement with Mr. Shkreli could not be completed at the same time as the asset

transfers because it required the Compensation Committee and they could “not be available

on no notice.”

       212.   Ms. Valeur-Jensen even went so far as to lie and say that “Retrophin w[ould]

move forward in good faith on the basis of the Summary Separation Agreement and will

comply with the terms thereof provided [the asset purchase agreements] close today.”

Under no set of facts could this statement, which was made on February 9, 2015, be true.

And, Retrophin never entertained a definitive agreement with Mr. Shkreli.

       213.   Further, Ms. Valeur-Jensen and Defendants had already acted in bad faith in

connection with the SSP by materially altering the version for signature and not notifying

Mr. Shkreli of such. As such, any representation that the SSP was going to be performed

in good faith was a lie.

       214.   Mr. Shkreli, on behalf of Turing, would not have closed on the asset purchase

agreements with Novartis and Manchester had he known that Retrophin, at the direction of

Defendants, would deny him all his options, as contemplated under the SSP, and accuse

him publicly of wrongdoing just days later. Rather, Mr. Shkreli would have filed a lawsuit

just as he threatened, but for Defendants’ fraudulent inducement in October 2014.

       215.   The behind-the-scenes communications between Defendants also evidence

their fraud. On February 8, 2015, just days before the asset purchase agreements between

Retrophin and Turing were finalized, Mr. Aselage and Mr. Lyons were secretly discussing

how Mr. Aselage had no intention of negotiating a definitive agreement with Mr. Shkreli.

                                            41
           Case 1:19-cv-05120 Document 5 Filed 05/31/19 Page 42 of 68



Mr. Aselage apparently believed that because of Defendants’ fraud, they could be rid of

Mr. Shkreli.

       216.    On February 12 and 13, 2015, the asset purchase agreements with Novartis

and Manchester closed. Mr. Shkreli held up his end of the deal under the SSP. Retrophin

did not.

       217.    After Retrophin received everything it wanted and needed under the SSP

(e.g., Mr. Shkreli’s resignation as CEO and a director, and millions of dollars for assets it

was not using), Retrophin, at Defendants’ direction, took the position to Mr. Shkreli that

the SSP was not binding, even after Mr. Aselage told Mr. Shkreli it was. Retrophin, at

Defendants’ instruction, thereafter refused to enter into a definitive agreement with Mr.

Shkreli.

 February 19, 2015: Retrophin’s Newly Appointed Oversight Committee, Led by
Gary Lyons, Files a Form 8-K with the SEC Disclosing its Purported Findings of an
                      Internal Investigation into Mr. Shkreli

       218.    Uncoincidentally, just a few days after the asset purchases between

Retrophin and Turing closed, on February 19, 2015, Retrophin filed a Form 8-K with the

SEC, publicly disclosing its investigation into Mr. Shkreli, and its “findings.” Defendants

never told Mr. Shkreli about the extensive investigation or the findings that the company

intended to publicly disclose while Mr. Shkreli and Retrophin were supposed to be acting

in good faith to negotiate a definitive agreement, as called for by the SSP. Mr. Shkreli only

learned of them after they were made public.

       219.    The February 19, 2015 8-K undermined any notion to the public that Mr.

Shkreli resigned for good cause.

                                             42
           Case 1:19-cv-05120 Document 5 Filed 05/31/19 Page 43 of 68



       220.   As the Form 8-K states, in January 2015, Retrophin’s Board (the one that

ousted Shkreli) appointed an Oversight Committee with the “independent” and plenary

authority to oversee and direct an internal investigation into Mr. Shkreli and to make

findings and decisions relating to the investigation. Mr. Lyons, one of two members of the

Oversight Committee, was anything but independent and neutral.

       221.   To the contrary, Mr. Lyons hated Mr. Shkreli and was not afraid to share his

feelings about Mr. Shkreli with other Defendants.

       222.   Mr. Aselage and Ms. Valeur-Jensen knew Mr. Lyons hated Mr. Shkreli. So

did they. So did Mr. Richardson. As stated below, Mr. Lyons’s hatred towards Mr. Shkreli

had nothing to do with Retrophin. In any event, despite Mr. Lyons’s strong personal

animus towards Mr. Shkreli, Defendants agreed it was appropriate for Mr. Lyons to oversee

the “independent” investigation into Mr. Shkreli. Mr. Richardson did too.

       223.   During the internal investigation, Mr. Lyons admitted to a then Retrophin

employee that he hated Mr. Shkreli because Mr. Shkreli shorted Avanir’s stock (and

publicly boasted about it). Avanir was a company whose board Mr. Lyons sat on at the

time and remained on during the internal investigation. Mr. Shkreli also shorted the stock

of Neurocrine, a company that Mr. Lyons founded and served as CEO of during Mr.

Shkreli’s shorting.

       224.   With such a strong personal animus against Mr. Shkreli, Mr. Lyons had an

unavoidable conflict and should not have been given the authority to oversee an

“independent” investigation into Mr. Shkreli. Retrophin’s giving Mr. Lyons the ultimate



                                           43
           Case 1:19-cv-05120 Document 5 Filed 05/31/19 Page 44 of 68



authority to make alleged “independent” findings and decisions related to the internal

investigation into Mr. Shkreli undermined any legitimacy of the internal investigation.

    February 24, 2015: Retrophin Terminates the Separation Agreement with its
                            Former CFO, Mr. Panoff

        225.   As further evidence that Retrophin, at the instruction of Defendants and the

Oversight Committee, led by Mr. Lyons, never intended to honor the terms of the SSP, it

terminated its Separation Agreement dated September 15, 2014 with Marc Panoff, the

former CFO, “for cause” just four days before the parties’ separation date of February 28,

2015.

        226.   This was less than two weeks after the asset purchase agreements between

Retrophin and Turing were executed, and only five days after Retrophin filed the 8-K

disclosing its purported findings from the internal investigation.

        227.   Defendants knew that Retrophin would be filing the 8-K and terminating

Mr. Panoff’s separation agreement so that he would not receive severance when they

strong-armed Mr. Shkreli into closing on the asset purchase agreements.

        228.   The termination of Mr. Panoff’s separation agreement is further evidence of

why Ms. Valeur-Jensen and Mr. Aselage were entirely unwilling to provide any clarity on

the treatment of Mr. Shkreli’s options or a definitive agreement despite repeated requests

that month. If the company was not going to honor Mr. Panoff’s separation agreement, it

surely was not going to honor any agreement it had with Mr. Shkreli.




                                             44
           Case 1:19-cv-05120 Document 5 Filed 05/31/19 Page 45 of 68



March 2015 – August 2015: Retrophin, at the Direction of Defendants, Continues to
                           Refuse to Honor the SSP

      229.    In April 2015, Mr. Shkreli attempted to enter into a definitive agreement with

Retrophin. Retrophin, at the direction of Defendants, refused, even though investors and

shareholders were asking them to put the dispute with Mr. Shkreli to rest.

      230.    In May 2015, Mr. Shkreli attempted to exercise his pre-termination options

and two tranches of options that vested, as contemplated by the SSP, after he was

terminated.

      231.    Retrophin, at the direction of Defendants, refused to allow Mr. Shkreli to

exercise his options. Thus, Retrophin, at the direction of Defendants, succeeded in

committing fraud by having Mr. Shkreli sign a materially altered document that did not

reflect the parties’ negotiations and agreement, and by fraudulently inducing Mr. Shkreli

to resign as CEO of the company for no consideration.

      232.    In August 2015, despite internally contemplating filing an arbitration against

Mr. Shkreli, as Mr. Shkreli’s Employment Agreement included a broad arbitration clause,

Retrophin, in an obvious effort to make a public statement against Mr. Shkreli, filed a

detailed complaint against Mr. Shkreli blaming Mr. Shkreli for all the Board’s failures and

shortcomings and claimed Mr. Shkreli owed the company $65 million in damages.

      233.    While this amount is grossly overstated, it is also based on the stock price on

August 17, 2015, which was $30.78. Today, Retrophin’s stock is worth much less and has

hovered around $18.00 for the last year. Further, many of the transactions at issue in the




                                             45
           Case 1:19-cv-05120 Document 5 Filed 05/31/19 Page 46 of 68



complaint are from 2012 (when Retrophin’s stock was hardly worth anything) and the first

half of 2013 when the stock was trading between $3 and $8.

       234.   Retrophin’s complaint, combined with Defendants’ and Retrophin’s

significant cooperation with the FBI and USAO, greatly contributed to trumped-up

criminal charges being filed against Mr. Shkreli relating to Retrophin which were tacked

on to criminal charges relating to his hedge fund. These allegations, spoon-fed to the

government by Retrophin, were reflected in Count 7 of both an indictment and superseding

indictment wherein the government described a conspiracy to commit wire fraud against

Retrophin. Mr. Shkreli was acquitted of Count 7.

                  2015 – 2019: Mr. Aselage and Ms. Valeur-Jensen Receive
                                 Millions from Retrophin

       235.   After Mr. Shkreli was ousted, Mr. Aselage and Ms. Valeur-Jensen

immediately rewarded themselves.

       236.   Immediately after ousting Mr. Shkreli, Mr. Aselage received a new

employment agreement for his tenure as CEO under which he received a base salary of

$480,000 -- $180,000 higher than what Mr. Shkreli received for the same role. Mr.

Aselage’s base salary was later increased to $560,000.

       237.   Under Ms. Valeur-Jensen’s Employment Agreement with Retrophin, she

received an annual base salary of $425,000 per year, plus a discretionary targeted bonus of

50% of her base salary. Ms. Valeur-Jensen also received a restricted stock unit covering

100,000 shares of the Company’s common stock, which vested on November 1, 2015. At




                                            46
           Case 1:19-cv-05120 Document 5 Filed 05/31/19 Page 47 of 68



that time, these shares were worth $2,100,000. At the peak stock prices, these shares were

worth more than $3 million.

       238.   Ms. Valeur-Jensen was able to secure such a lucrative employment

agreement with the help of Mr. Aselage, the CEO, after originally rejecting Mr. Aselage’s

offer as too low.

       239.   On February 1, 2016, a little more than a year after assuming the General

Counsel role, Ms. Valeur-Jensen entered into a Retirement and Transition Agreement with

Retrophin, under which she received another 50,000 shares of Retrophin’s common stock

vested as of December 31, 2016. As of the date of vesting, the value of this stock award

was $946,500. It was odd for Ms. Valeur-Jensen to receive such generosity after only being

with the company for 1.5 years. Retrophin, under Mr. Aselage, certainly did not show other

employees this same generosity, including Mr. Shkreli and Mr. Panoff.

       240.   In just a few years, Ms. Valeur-Jensen was paid millions of dollars. She

received over $5 million, to be more precise.

       241.   Although she had complained about how much Retrophin paid its outside

counsel, Katten Muchin, Ms. Valeur-Jensen received more than $5 million in

compensation for a year of service as General Counsel of a start-up company.

       242.   Ms. Valeur-Jensen believed that due to their seniority, she and Mr. Aselage

were entitled to receive such lucrative salaries. She did not believe the same was true for

younger professionals, no matter how profitable or productive they were.

       243.   In fact, Ms. Valeur-Jensen and Mr. Aselage frequently and derogatorily

referred to younger professionals at Retrophin as “college kids” or just “kids.”

                                            47
          Case 1:19-cv-05120 Document 5 Filed 05/31/19 Page 48 of 68



      244.   This was particularly true with the employees who worked in Retrophin’s

Business Development group, which was largely comprised of talents hired by Mr. Shkreli

(even though Mr. Aselage oversaw the department). Mr. Aselage and Ms. Valeur-Jensen

resented that Mr. Shkreli wanted to reward his employees for hard work that would make

the company millions, if not more.

      245.   For example, Ms. Valeur-Jensen was outraged that Retrophin’s business

development employees received a salary of $85,000 per year. Mr. Shkreli believed in

rewarding his employees, particularly those who added value to the company. In contrast

to Ms. Valeur-Jensen and Mr. Aselage, Mr. Shkreli personally, out of his own money, gave

his secretary a $100,000 bonus. Mr. Shkreli also extended similar generosity from his own

money to other employees.

      246.   During his tenure as CEO, Mr. Aselage received salary, bonus, stock, and

options valued at approximately $30 million.

      247.   For serving as a director, Mr. Lyons received over $1 million.

      248.   Mr. Richardson received $400,000 for serving as a director for 1.5 years.

This amount is about 10 times greater than the amount a director of a comparable size

company would have received.

      249.   The harvest reaped by Defendants was created almost entirely by the seeds

planted and sowed by Mr. Shkreli and his colleagues in 2011 through 2014.




                                           48
           Case 1:19-cv-05120 Document 5 Filed 05/31/19 Page 49 of 68



      2015 – 2019: Shkreli’s Efforts Lead to Continued Success for Retrophin

       250.    Despite Mr. Shkreli’s unlawful ousting and Defendants’ fraud, Mr. Shkreli’s

legacy at Retrophin remained strong. And still does. Almost everything Retrophin is and

has is because of Mr. Shkreli.

       251.    Today, Retrophin has three marketed products, the same number as when

Mr. Shkreli was ousted. Two of Retrophin’s marked products, Thiola® and Chenodal®,

were acquired by Retrophin while Mr. Shkreli was CEO. The other product, Cholbam®,

was identified by Mr. Shkreli and in the works when he was ousted.

       252.    Two of Retrophin’s three late stage (Phase 3) assets include Sparsentan (for

the treatment of FSGS) and RE-024 (for the treatment of PKAN). As set forth above, RE-

024 is Mr. Shkreli’s invention and Retrophin’s acquisition of Sparsentan in early 2012 was

the result of Mr. Shkreli’s research. The success of these two drugs for Retrophin is due to

Mr. Shkreli.

       253.    The success of Sparsentan has been tremendous. In January 2015, just

months after Shkreli’s ousting, Retrophin received orphan drug designation from the FDA

for Sparsentan for the treatment of FSGS.

       254.    In November 2015, the European Commission (EC) granted Sparsentan

orphan drug designation for the treatment of FSGS.

       255.    In September 2016, Retrophin announced that the phase II trial of

Sparsentan, designed by Mr. Shkreli and Dr. Trachtman, rendered positive results and had

met its primary objective. The 109-patient DUET trial proved that Sparsentan reduces

levels of protein in the urine, a biomarker for kidney damage, more effectively than the

                                            49
             Case 1:19-cv-05120 Document 5 Filed 05/31/19 Page 50 of 68



control drug, irbesartan. Patients given Sparsentan experienced a statistically significant

44.8% larger drop in proteinuria (excess serum protein in the urine) whereas patients given

irbesartan only saw an 18.5% decline.

       256.    In the second quarter of 2018, Retrophin began a pivotal Phase III test of

Sparsentan for the treatment of FSGS. If successful, this study will serve as the basis for

accelerated approval of Sparsentan and will make it the first FDA-approved pharmacologic

treatment option for patients with FSGS.

       257.    In the fourth quarter of 2018, Retrophin announced positive long-term data

from the open-label extension of the Phase II DUET study of Sparsentan for the treatment

of FSGS.

       258.    The Chief Medical Officer of Retrophin stated that “the DUET Study

continues to provide compelling data that suggests sparsentan has the potential to provide

long-term nephroprotective benefits for people living with FSGS.”

       259.    Retrophin also began a Phase III clinical trial with Sparsentan in IgA

nephropathy (IgAN), a second indication for the drug, in the fourth quarter of 2018. If

successful, this study will serve as a basis for filing for accelerated approval of Sparsentan

in the United States, and an application for Conditional Marketing Authorization (CMA)

in Europe.

       260.    Like Sparsentan, RE-024 has also been successful. In May 2015, Retrophin

received FDA Orphan Drug Designation for RE-024 for the treatment of PKAN. In June

2015, the FDA granted Fast Track designation for RE-024. In March 2016, Retrophin

announced new data supporting further clinical development of RE-024, showing that the

                                             50
             Case 1:19-cv-05120 Document 5 Filed 05/31/19 Page 51 of 68



drug was safe and well-tolerated in healthy volunteers and showed sustained clinical

benefit over 12 months. In September 2016, the European Union (EU) granted orphan drug

designation to RE-024. In July 2017, Retrophin dosed its first patient in a Phase III trial of

RE-024.

       261.    At the end of 2018, Retrophin completed patient enrollment in the pivotal

Phase III Fosmetpantotenate Replacement Therapy (FORT) Study for PKAN patients. The

FORT Study is being conducted under a Special Protocol Assessment (SPA) Agreement

with the FDA, who has agreed that the design of the trial will be adequate to support an

NDA if the data from the trial are positive.

       262.    Patients enrolled in the clinical trials for PKAN since 2013 are still alive six

years later. They would not be without RE-024.

       263.    Even after Mr. Shkreli’s ouster, at the hands of Defendants, Retrophin is still

viable because of Mr. Shkreli’s hard work. Defendants were handsomely rewarded with

millions of dollars which would not have been possible but for Mr. Shkreli. In return, Mr.

Shkreli suffered significant damage because of Defendants’ fraud and was denied the

consideration owed to him by Retrophin. Surely, this was not the Retrophin Mr. Richardson

had dreamed of.

       264.    Rather, the Retrophin Mr. Richardson dreamed of was one that could bring

new drugs to the market that cure rare diseases. This was Mr. Shkreli’s Retrophin. Because

of Mr. Shkreli, it is likely that both RE-021 and RE-024 will go on to help people suffering

from FSGS and PKAN as they already have. This was Mr. Richardson’s dream, and Mr.

Shkreli’s.

                                               51
            Case 1:19-cv-05120 Document 5 Filed 05/31/19 Page 52 of 68



       265.     Defendants’ conduct amounts to self-dealing as the ouster did not benefit

Retrophin. Rather, the ouster only benefited Defendants. Had Mr. Shkreli remained with

the company, Retrophin would have been better off than it is today. In plotting and carrying

out their scheme to oust Mr. Shkreli, Defendants only thought about their pockets while

ignoring the interest of the company.

                      COUNT I – FRAUD (Fraudulent Inducement)
                                 (Shkreli v. Aselage)

       266.     The allegations set forth in the above paragraphs are incorporated herein by

reference as if fully set forth herein.

       267.     Mr. Aselage, by acts of omission, concealment, non-disclosure and

misrepresentations, made materially false statements of fact to Mr. Shkreli about

Retrophin’s willingness to honor the terms of the SSP, including entering into a definitive

agreement(s) with Mr. Shkreli, and allowing him to receive continued vesting of his options

for one year.

       268.     At all relevant times, Mr. Aselage controlled Retrophin and knew that he was

not going to allow the company to honor its promises under the SSP and that Mr. Shkreli

would be resigning “voluntarily” for no consideration.

       269.     As evidence of Mr. Aselage’s fraud, Mr. Aselage refused to have the

company enter into a definitive agreement with Mr. Shkreli in February 2015 and refused

to provide Mr. Shkreli with clarity on the terms of the SSP and his options, despite repeated

requests.




                                             52
           Case 1:19-cv-05120 Document 5 Filed 05/31/19 Page 53 of 68



       270.   Rather, Mr. Aselage hid from Mr. Shkreli that the company was going to

argue Mr. Shkreli was not entitled to any options, either pre- or post-termination, for if he

had, he knew that the asset purchases between Retrophin and Turing, as contemplated in

the SSP, would not be consummated.

       271.   Mr. Aselage knew at the time the statements were made to Mr. Shkreli that

the statements were false. These statements were made by Mr. Aselage with knowledge of

their falsity and with the intent of misleading Mr. Shkreli into relying on them.

       272.   Mr. Aselage intended for Mr. Shkreli to be fraudulently induced into action

by relying upon the statements of fact made to him by Mr. Aselage. Mr. Aselage also knew,

however, he was never going to have Retrophin satisfy the obligations he represented to

Mr. Shkreli Retrophin would satisfy under the SSP.

       273.   In executing the SSP, Mr. Shkreli reasonably and justifiably relied on the

statements of fact made to him by Mr. Aselage to his detriment.

       274.   But for these representations by Mr. Aselage, Mr. Shkreli would never have

entered into the SSP, which resulted in him resigning for no consideration.

       275.   But for these representations by Mr. Aselage, Mr. Shkreli would have taken

steps to enforce his rights under the Employment Agreement immediately.

       276.   But for these representations by Mr. Aselage, Mr. Shkreli would have taken

steps to start a proxy fight and remove Mr. Aselage and Mr. Lyons from the Board and

terminate Ms. Valeur-Jensen from the company.

       277.   As a direct and proximate result of Mr. Shkreli’s reliance on the statements

made to him by Mr. Aselage, Mr. Shkreli has suffered significant damage.

                                             53
           Case 1:19-cv-05120 Document 5 Filed 05/31/19 Page 54 of 68



       278.    The amount of damages to Mr. Shkreli exceeds $30 million, including the

amount of compensation due under the Employment Agreement and other compensation

he would have received.

       279.    Mr. Aselage’s actions were for his own benefit and in conscious disregard of

a substantial risk of harm to either Mr. Shkreli or the company.

       280.    The foregoing acts of Mr. Aselage were done intentionally, wantonly,

willfully, and maliciously, warranting the imposition of punitive damages.

       WHEREFORE, Mr. Shkreli, demands entry of a judgment in his favor and against

Mr. Aselage for an amount to be determined at trial, including an award of compensatory

damages, punitive damages, pre- and post-judgment interests, costs, and such other relief

as this Court deems just and appropriate under the circumstances.

                          COUNT II – FRAUD (Fraud in the Factum)
                                    (Shkreli v. Aselage)

       281.    The allegations set forth in the above paragraphs are incorporated herein by

reference as if fully set forth herein.

       282.    Between the time Mr. Shkreli was unlawfully terminated as CEO from

Retrophin and October 12, 2014, Mr. Shkreli and Mr. Aselage exchanged several drafts of

the SSP, outlining proposed terms of Mr. Shkreli’s separation from the company.

       283.    After the parties agreed to the material terms of the SSP, on October 13,

2014, Mr. Aselage sent an email at 3:31 p.m. that stated: “Attached is the LOI. Board has

approved it. I don’t think there are any surprises but take a look. If you’re good with it,




                                            54
           Case 1:19-cv-05120 Document 5 Filed 05/31/19 Page 55 of 68



please sign and pdf it back. We’ll sign and get moving on finalizing a press release.” Mr.

Aselage attached a final, clean copy of the SSP that did not reflect any redline changes.

       284.   While representing that there are no “surprises” in the SSP, Mr. Aselage did

not explain what changes he made to the SSP.

       285.   And Mr. Shkreli, believing the SSP was the same as or substantially similar

to the one he and Mr. Aselage negotiated and agreed to, without consulting with his

lawyers, sent the signed SSP back one hour later.

       286.   In fact, however, the SSP that Mr. Aselage told Mr. Shkreli was as Mr.

Shkreli and Mr. Aselage agreed to was materially altered.

       287.   Notably, and unbeknownst to Mr. Shkreli, Mr. Aselage altered the first

paragraph of the SSP to make the SSP binding only as to Mr. Shkreli’s voluntary

resignation. In other words, Mr. Aselage altered the SSP so that, while the rest of the SSP

is non-binding, including any of the company’s obligations, Mr. Shkreli’s voluntary

resignation was made binding.

       288.   Mr. Aselage’s email communication to Mr. Shkreli did not reflect this

material change that is underlined and bolded above. Rather, Mr. Aselage led Mr. Shkreli

to believe the SSP he sent to Mr. Shkreli was the same or a substantially similar version to

the one Mr. Aselage and Mr. Shkreli shared right before the altered version.

       289.   Mr. Shkreli, believing that Mr. Aselage would negotiate in good faith, did

not believe Mr. Aselage would dupe him. As such, Mr. Shkreli signed this version of the

SSP without even sending it to his lawyers first, believing there were no material changes,

as Mr. Aselage had represented.

                                            55
           Case 1:19-cv-05120 Document 5 Filed 05/31/19 Page 56 of 68



      290.   Having worked with Mr. Shkreli for a few years, Mr. Aselage knew Mr.

Shkreli was a trusting person who would rely on his (Mr. Aselage’s) representation that

the SSP was the same or substantially similar as the one the parties already approved.

      291.   Mr. Aselage successfully duped Mr. Shkreli and had Mr. Shkreli sign the

fraudulent SSP.

      292.   But for the false representations by Mr. Aselage, Mr. Shkreli would never

have entered into the SSP, which resulted in him resigning for no consideration.

      293.   As a direct and proximate result of Mr. Shkreli’s reliance on the statements

made to him by Mr. Aselage, Mr. Shkreli has suffered significant damage.

      294.   The amount of damages to Mr. Shkreli exceeds $30 million, including the

amount of compensation due under the Employment Agreement and other compensation

he would have received.

      295.   Mr. Aselage’s actions were for his benefit and in conscious disregard of a

substantial risk of harm to either Mr. Shkreli or the company.

      296.   The foregoing acts of Mr. Aselage were done intentionally, wantonly,

willfully, and maliciously, warranting the imposition of punitive damages.

      WHEREFORE, Mr. Shkreli, demands entry of a judgment in his favor and against

Mr. Aselage for an amount to be determined at trial, including an award of compensatory

damages, punitive damages, pre- and post-judgment interests, costs, and such other relief

as this Court deems just and appropriate under the circumstances.




                                            56
           Case 1:19-cv-05120 Document 5 Filed 05/31/19 Page 57 of 68



                       COUNT III – AIDING AND ABETTING FRAUD
                           (Shkreli v. Lyons and Valeur-Jensen)

       297.    The allegations set forth in the above paragraphs are incorporated herein by

reference as if fully set forth herein.

       298.    Mr. Aselage perpetrated fraud on Mr. Shkreli by the acts of omission,

concealment, non-disclosure and misrepresentations, falsely representing that the company

would honor the terms of the SSP, including entering into a definitive agreement(s) with

Mr. Shkreli and allowing him to receive continued vesting of his options for one year.

       299.    At all times, as material participants in Mr. Aselage’s scheme, both Mr.

Lyons and Ms. Valeur-Jensen knew that Mr. Aselage would not let the company honor its

representations under the SSP and that Mr. Shkreli would be resigning for no consideration.

       300.    Mr. Lyons and Ms. Valeur-Jensen also knew about the method or scheme in

which Mr. Aselage would carry out the fraud.

       301.    Despite their knowledge of fraud, Mr. Lyons and Ms. Valeur-Jensen engaged

in conduct that aided and provided substantial assistance to the scheme to defraud.

       302.    Mr. Lyons and Ms. Valeur-Jensen assisted by, among others, advising Mr.

Aselage about the scheme, encouraging Mr. Shkreli to enter into the SSP, misleading Mr.

Shkreli about his options under the Employment Agreement, and concealing Mr. Aselage’s

true intention of not honoring the SSP.

       303.    As a direct and proximate result of Mr. Lyons’s and Ms. Valeur-Jensen’s

conduct, Mr. Shkreli has suffered significant damage.




                                            57
           Case 1:19-cv-05120 Document 5 Filed 05/31/19 Page 58 of 68



       304.    The amount of damages to Mr. Shkreli exceeds $30 million, including the

amount of compensation due under the Employment Agreement and other compensation

he would have received.

       305.    The foregoing acts of Mr. Lyons and Ms. Valeur-Jensen were done

intentionally, wantonly, willfully, and maliciously, warranting the imposition of punitive

damages.

       WHEREFORE, Mr. Shkreli, demands entry of a judgment in his favor and against

Mr. Lyons and Ms. Valeur-Jensen, jointly and severally, for an amount to be determined

at trial, including an award of compensatory damages, punitive damages, pre- and post-

judgment interests, costs, and such other relief as this Court deems just and appropriate

under the circumstances.

                   COUNT IV – AIDING AND ABETTING FRAUD
                            (Shkreli v. Valeur-Jensen)

       306.    The allegations set forth in the above paragraphs are incorporated herein by

reference as if fully set forth herein.

       307.    Mr. Aselage perpetrated fraud on Mr. Shkreli by duping Mr. Shkreli to sign

the SSP that included a materially different term (i.e., the fraudulent term that said a

voluntary resignation being binding) than the version the parties approved.

       308.    Ms. Valeur-Jensen knew about the SSP containing the materially different

term that Mr. Shkreli never approved.

       309.    Ms. Valeur-Jensen, as the lawyer drafting the SSP, induced a material error

in the SSP, which is an ethical violation in California (where she is licensed).


                                             58
           Case 1:19-cv-05120 Document 5 Filed 05/31/19 Page 59 of 68



       310.    Ms. Valeur-Jensen knew as she was the person who prepared the SSP and

the fraudulent term Mr. Shkreli never approved.

       311.    Ms. Valeur-Jensen engaged in conduct that aided and provided substantial

assistance to the scheme to defraud.

       312.    Ms. Valeur-Jensen assisted the fraud in the factum by, among others,

advising Mr. Aselage about the fraud and drafting the fraudulent language in the SSP.

       313.    As a direct and proximate result of Ms. Valeur-Jensen’s conduct, Mr. Shkreli

has suffered significant damage.

       314.    The amount of damages to Mr. Shkreli exceeds $30 million, including the

amount of compensation due under the Employment Agreement and other compensation

he would have received.

       315.    The foregoing acts of Ms. Valeur-Jensen were done intentionally, wantonly,

willfully, and maliciously, warranting the imposition of punitive damages.

       WHEREFORE, Mr. Shkreli, demands entry of a judgment in his favor and against

Ms. Valeur-Jensen for an amount to be determined at trial, including an award of

compensatory damages, punitive damages, pre- and post-judgment interests, costs, and

such other relief as this Court deems just and appropriate under the circumstances.

                    COUNT V – AIDING AND ABETTING FRAUD
                     (Shkreli v. Aselage, Lyons, and Valeur-Jensen)

       316.    The allegations set forth in the above paragraphs are incorporated herein by

reference as if fully set forth herein.




                                            59
           Case 1:19-cv-05120 Document 5 Filed 05/31/19 Page 60 of 68



       317.   Under the direction and control of Mr. Aselage, Retrophin perpetrated fraud

on Mr. Shkreli by the acts of omission, concealment, non-disclosure and

misrepresentations, falsely representing that Retrophin would honor the terms of the SSP,

including entering into a definitive agreement(s) with Mr. Shkreli, and allowing him to

receive continued vesting of his options for one year.

       318.   At all times, Defendants, as Retrophin’s agents, knew that Retrophin did not

intend to honor its representations under the SSP and that Mr. Shkreli would be resigning

for no consideration.

       319.   Defendants also knew about the method or scheme in which Retrophin would

carry out the fraud.

       320.   Despite their knowledge of fraud, Defendants engaged in conduct that aided

and provided substantial assistance to the scheme to defraud.

       321.   Defendants assisted by, among others, encouraging Mr. Shkreli to refrain

from filing lawsuits against the company or starting a proxy fight, encouraging Mr. Shkreli

to enter into the SSP, misleading Mr. Shkreli about his options under the Employment

Agreement, and concealing Retrophin’s true intention of not honoring the SSP.

       322.   As a direct and proximate result of Defendants’ conduct, Mr. Shkreli has

suffered significant damage.

       323.   The amount of damages to Mr. Shkreli exceeds $30 million, including the

amount of compensation due under the Employment Agreement and other compensation

he would have received.



                                            60
           Case 1:19-cv-05120 Document 5 Filed 05/31/19 Page 61 of 68



       324.    The foregoing acts of Defendants were done intentionally, wantonly,

willfully, and maliciously, warranting the imposition of punitive damages.

       WHEREFORE, Mr. Shkreli, demands entry of a judgment in his favor and against

Defendants Mr. Aselage, Mr. Lyons, and Ms. Valeur-Jensen, jointly and severally, for an

amount to be determined at trial, including an award of compensatory damages, punitive

damages, pre- and post-judgment interests, costs, and such other relief as this Court deems

just and appropriate under the circumstances.

                   COUNT VI – AIDING AND ABETTING FRAUD
                      (Shkreli v. Aselage and Valeur-Jensen)

       325.    The allegations set forth in the above paragraphs are incorporated herein by

reference as if fully set forth herein.

       326.    Under the direction and control of Mr. Aselage, Retrophin perpetrated fraud

on Mr. Shkreli duping Mr. Shkreli to sign the SSP containing the fraudulent term that Mr.

Shkreli never approved.

       327.    At all times, Mr. Aselage and Ms. Valeur-Jensen, as Retrophin’s agents,

knew that Retrophin defrauded Mr. Shkreli by having Mr. Shkreli sign the SSP containing

the fraudulent term that Mr. Shkreli never approved.

       328.    Despite their knowledge of fraud, Mr. Aselage and Ms. Valeur-Jensen

engaged in conduct that aided and provided substantial assistance to the scheme to defraud.

       329.    Mr. Aselage and Ms. Valeur-Jensen assisted the fraud in the factum by,

among others, scheming the fraud, sending the SSP with the fraudulent term to Mr. Shkreli,

and drafting the fraudulent language in the SSP.


                                            61
           Case 1:19-cv-05120 Document 5 Filed 05/31/19 Page 62 of 68



      330.   As a direct and proximate result of Mr. Aselage’s and Ms. Valeur-Jensen’s

conduct, Mr. Shkreli has suffered significant damage.

      331.   The amount of damages to Mr. Shkreli exceeds $30 million, including the

amount of compensation due under the Employment Agreement and other compensation

he would have received.

      332.   The foregoing acts of Mr. Aselage and Ms. Valeur-Jensen were done

intentionally, wantonly, willfully, and maliciously, warranting the imposition of punitive

damages.

      WHEREFORE, Mr. Shkreli demands entry of a judgment in his favor and against

Defendants Mr. Aselage and Ms. Valeur-Jensen, jointly and severally, for an amount to be

determined at trial, including an award of compensatory damages, punitive damages, pre-

and post-judgment interests, costs, and such other relief as this Court deems just and

appropriate under the circumstances.


                                  Respectfully submitted,

                                  KANG HAGGERTY & FETBROYT LLC


                                  By:     s/ Edward T. Kang
                                         Edward T. Kang
                                         Gregory H. Mathews (Pro Hac Vice to be filed)
                                         Kandis L. Kovalsky (Pro Hac Vice to be filed)
                                         Attorneys for Plaintiff, Martin Shkreli

Dated: May 31, 2019




                                           62
Case 1:19-cv-05120 Document 5 Filed 05/31/19 Page 63 of 68




         EXHIBIT A
Case 1:19-cv-05120 Document 5 Filed 05/31/19 Page 64 of 68
Case 1:19-cv-05120 Document 5 Filed 05/31/19 Page 65 of 68
Case 1:19-cv-05120 Document 5 Filed 05/31/19 Page 66 of 68
Case 1:19-cv-05120 Document 5 Filed 05/31/19 Page 67 of 68
Case 1:19-cv-05120 Document 5 Filed 05/31/19 Page 68 of 68
